Case 1:20-cv-02988-SEB-MPB Document 24 Filed 08/13/21 Page 1 of 8 PageID #: 294




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 YASHIYAH MIKA'AL YASHAR'AL,                         )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )      No. 1:20-cv-02988-SEB-MPB
                                                     )
 CITY OF INDIANAPOLIS, et al.                        )
                                                     )
                              Defendants.            )
                                                     )
                                                     )
 ELDER ACHASHVEROSH ADNAH                            )
 AMMIYHUWD,                                          )
                                                     )
                              Intervenor.            )

                                            ORDER

        Plaintiff Yashiya Mika'al Yashar'al, proceeding pro se, filed this lawsuit on

 November 13, 2020, pursuant to 42 U.S.C. § 1983, against Defendants City of

 Indianapolis, Chief of the Indianapolis Metropolitan Police Department ("IMPD") Randal

 Taylor, Deputy Chief of the IMPD Kendale Adams, IMPD Officer David Craig, IMPD

 Officer Christopher Hester, AutoReturn, AutoReturn CEO John Wicker, and AutoReturn

 Vice-President Frank Mecklenburg (collectively, the "Corporate Defendants"). Now

 before the Court are Plaintiff's Amended Motion for Default [Dkt. 10] and his Objection

 to the Magistrate Judge's April 29, 2021 Order Granting Motion for Leave to File Belated

 Responsive Pleading [Dkt. 21]. 1 For the reasons detailed below, Plaintiff's Amended


 1
   Also currently pending is Plaintiff's original Motion for Default Judgment [Dkt. 7]. Apparently
 recognizing that requesting default judgment before seeking an entry of default was premature
                                                 1
Case 1:20-cv-02988-SEB-MPB Document 24 Filed 08/13/21 Page 2 of 8 PageID #: 295




 Motion for Default is DENIED as to all Defendants and his Objection to the Magistrate

 Judge's Order is OVERRULED.

    I.      Motion for Entry of Default Against the City Defendants and Objection to
            Magistrate Judge's Order Granting Extension of Time

         Mr. Yashar'al filed his complaint in this action on November 13, 2020. He has

 sworn that he served the City Defendants on November 17 and 18, 2020. On December

 16, 2020, after the City Defendants failed to answer or otherwise defend against the

 complaint, Mr. Yashar'al moved for a clerk's entry of default against them based on their

 "failure to plead or otherwise defend." Dkt. 10 at 2.

         Two days later, on December 18, 2020, the City Defendants moved for leave to

 file a belated responsive pleading on grounds that their response deadline—December 12,

 2020—was missed due to a calendaring oversight within counsel's office. Magistrate

 Judge Matthew P. Brookman granted that motion, reasoning that there was no evidence

 that the delay was prejudicial, particularly considering that the City Defendants' motion

 for an extension of time was filed only seven days after the original response deadline

 and Local Rule 6-1 would have permitted the City Defendants to request an initial

 extension of up to 28 days. The City Defendants have now filed their answer to Mr.




 under Rule 55 of the Federal Rules of Civil Procedure, Plaintiff subsequently filed his Amended
 Motion for Default, requesting a Clerk's entry of default against all Defendants. Since that time,
 however he has filed two motions seeking to reinstate his original motion for default judgment
 and requesting a hearing on that motion [Dkt. Nos. 18 and 19]. Because, for the reasons detailed
 below, Plaintiff is not at this time entitled to an entry of default against any defendant, and
 because there must first be an entry of default against a party before default judgment can be
 sought, Plaintiff's Motion for Default Judgment is DENIED without prejudice. Plaintiffs'
 Motions to Reinstate Docket 7 are likewise DENIED without prejudice.
                                                 2
Case 1:20-cv-02988-SEB-MPB Document 24 Filed 08/13/21 Page 3 of 8 PageID #: 296




 Yashar'al's complaint in accordance with the deadline set forth in the Magistrate Judge's

 order.

          Mr. Yashar'al has objected to the Magistrate Judge's order on grounds that he

 never consented to the Magistrate Judge's jurisdiction. However, "motions … to extend

 deadlines are not dispositive motions and can be ruled upon by a magistrate judge

 without the consent of the parties, provided that the magistrate judge has been assigned

 such duties." Kennedy v. Schneider Electric, 2019 WL 3526549, at *5 (N.D. Ind. Mar. 6,

 2019) (citations omitted). The undersigned judge referred this case to Magistrate Judge

 Brookman for the determination of non-dispositive matters pursuant to 28 U.S.C.

 636(b)(3), so he has authority in this case to issue rulings on motions to extend deadlines

 like that filed by the City Defendants. Moreover, a magistrate judge's order on a

 nondispositive matter is reviewed for "clear error," meaning that "[a] district court may

 only overturn a magistrate's decision if the decision is 'clearly erroneous or is contrary to

 law.'" Jones v. City of Elkhart, Ind., 737 F.3d 1107, 1115–16 (7th Cir. 2013) (citing Fed.

 R. Civ. P. 72(a)). Mr. Yashar'al has pointed to no such error here. Accordingly, Mr.

 Yashar'al's objection is OVERRULED.

          Moreover, because we have affirmed the Magistrate Judge's holding that the City

 Defendants' failure to answer Mr. Yashar'al's complaint within the deadline was

 excusable neglect, and the City Defendants have since answered the complaint in

 compliance with the extension granted by the Court, Mr. Yashar'al is not entitled to an

 entry of default against them. Accordingly, Plaintiff's Motion for Entry of Default

 against the City Defendants is DENIED.

                                               3
Case 1:20-cv-02988-SEB-MPB Document 24 Filed 08/13/21 Page 4 of 8 PageID #: 297




    II.      Motion for Entry of Default Against the Corporate Defendants

          As discussed above, Mr. Yashar'al filed his complaint in this action on November

 13, 2020 and has sworn that he served the Corporate Defendants on November 17, 2020.

          Defendant AutoReturn is an active Domestic Limited Liability Company in

 Indiana with a registered agent, Corporation Service Company, located at 135 North

 Pennsylvania Street, Suite 1610, Indianapolis, Indiana, 46204. Defendant John Wicker is

 the Chief Executive Officer at AutoReturn San Francisco, LLC, but we have not been

 provided the address of his place of business. Defendant Frank Mecklenburg is the Vice

 President of Indianapolis Operations at AutoReturn. It is not clear whether Mr.

 Mecklenburg works out of the office of AutoReturn's registered agent or at some other

 address.

          On November 30, 2020, Mr. Yashar'al filed an Affidavit of Service alleging that

 the Summons and Complaint were served on all three Corporate Defendants by certified

 mail "[l]ocated at 2451 S Belmont Ave, Indianapolis, IN 46221." Dkt. 6 at 1. Attached

 to the Affidavit of Service, Plaintiff included correspondence from the United States

 Postal Service showing that an item was signed for and received by someone whose first

 name could be read as "Robert," but whose last name is illegible. There is no indication

 on the receipt to whom the item was addressed. See id. at 2.

          On December 16, 2020, after the Corporate Defendants failed to answer or

 otherwise defend against the complaint, Mr. Yashar'al moved for a clerk's entry of default

 against them based on their "failure to plead or otherwise defend." Dkt. 10 at 2. The

 Corporate Defendants assert that they were never properly served with the Summons and

                                              4
Case 1:20-cv-02988-SEB-MPB Document 24 Filed 08/13/21 Page 5 of 8 PageID #: 298




 Complaint but received actual notice of this lawsuit on December 20, 2020, four days

 after Mr. Yashar'al moved for default, when an email to service-in-in@autoreturn.com,

 and claims@autoreturn.com containing Mr. Yashar'al's reply brief was forwarded to Mr.

 Mecklenburg via internal channels. Two days later, on December 22, 2020, the

 Corporate Defendants responded to Mr. Yashar'al's motion for entry of default against

 them, arguing that entry of default would be improper because Mr. Yashar'al failed to

 properly serve AutoReturn, Mr. Wicker, or Mr. Mecklenburg under the Federal Rules of

 Civil Procedure and the Indiana Rules of Trial Procedure.

        Based on the current state of the record before us, we cannot determine whether

 proper service was effectuated on any of the Corporate Defendants. Indiana Trial Rule

 4.6 allows service upon an organization to "be made on the proper person in the manner

 provided by these rules for service upon individuals." Indiana Trial Rule 4.1(a) states

 that "[s]ervice may be made upon an individual, or an individual acting in a

 representative capacity by: (1) sending a copy of the summons and complaint by

 registered or certified mail … to his … place of business or employment with return

 receipt requested and returned showing receipt of the letter." Courts applying Indiana

 law have held that under Rule 4.1(a)(1), "so long as service of process was mailed to the

 individual's residence or place of business, and a return receipt is signed and returned

 showing receipt of the letter, 'service by mail is effective even if someone other than the

 intended recipient ultimately signs the return receipt.'" NNDYM IN, Inc. v. UV Imports,

 Inc., No. 3:09-cv-129, 2011 WL 1225573, at *2 (S.D. Ind. Mar. 30, 2011) (quoting

 Marshall v. Erie Ins. Exchange, 923 N.E.2d 18, 22–23 (Ind. Ct. App. 2010)).

                                              5
Case 1:20-cv-02988-SEB-MPB Document 24 Filed 08/13/21 Page 6 of 8 PageID #: 299




        Here, Mr. Yashar'al claims that he properly served the Corporate Defendants by

 mailing the summons and complaint to 2451 S Belmont Ave, Indianapolis, IN 46221, but

 it is not clear that this address is the "place of business or employment" of either Mr.

 Wicker or Mr. Mecklenburg. Moreover, Indiana law requires that service be made "on

 the proper person" and it is not clear whether Mr. Yashar'al addressed the envelope

 containing the summons and complaint to any specific person as the affidavit of service

 does not indicate to whom the envelope was addressed. All that is indicated is that

 someone named "Robert" signed for the item. Accordingly, Mr. Yashar'al has not made a

 prima facie showing that the Corporate Defendants were properly served. 2 See Wal-Mart

 Stores, Inc. v. Kinnison, 878 N.E.2d 540 (Ind. Ct. App. 2007) (stating that mailing

 pleadings to "Wal-Mart Stores, Inc." rather than to any specific person was inadequate).

 Without proof of proper service, an entry of default is not warranted here.

        Even assuming for purposes of deciding Mr. Yashar'al's motion for entry of

 default that service on the Corporate Defendants was technically proper, or, at least

 reasonably calculated to inform the Corporate Defendants of this litigation, an entry of

 default is still not appropriate on the facts before us. It is well-established under Seventh

 Circuit law that default is generally only upheld where there is a "willful failure" to

 answer a complaint. See Cracco v. Vitran Express, Inc., 559 F.3d 625, 630 (7th Cir.

 2009). Here, there is no such evidence. Within ten days of their deadline for answering

 Plaintiff's complaint and two days of receiving actual notice of this litigation, the


 2
  A limited liability company can also be served via its registered agent, but the address at which
 Mr. Yashar'al attempted to serve AutoReturn is not the address of AutoReturn's registered agent.
                                                 6
Case 1:20-cv-02988-SEB-MPB Document 24 Filed 08/13/21 Page 7 of 8 PageID #: 300




 Corporate Defendants responded to Plaintiff's motion for entry of default, contesting

 service. Given that "[t]he decision to enter default lies within the district court's

 discretion," O'Brien v. R.J. O'Brien & Associates, Inc., 998 F.2d 1394, 1398 (7th Cir.

 1993), and the Seventh Circuit has a longstanding policy of favoring trial on the merits

 over default, Sun v. Board of Treasurers of the University of Illinois, 473 F.3d 799, 810

 (7th Cir. 2007), we find that the circumstances here do not justify the extreme remedy of

 default, where it is not clear that service was proper and there is no evidence that Plaintiff

 was prejudiced by the short delay. Accordingly, Plaintiff's motion for entry of default is

 DENIED as to the Corporate Defendants.

    III.    Conclusion

        For the reasons detailed above, Plaintiff's Motion for Default Judgment [Dkt. 7];

 Amended Motion for Default [Dkt. 10]; Motion to Reinstate and for a Hearing [Dkt. 18]

 and Amended Motion to Reinstate and for a Hearing [Dkt. 19] are all DENIED.

 Plaintiff's Objection to the Magistrate Judge's Order [Dkt. 21] is OVERRULED.

        IT IS SO ORDERED.



             8/13/2021
 Date: _________________________                      _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana




                                                7
Case 1:20-cv-02988-SEB-MPB Document 24 Filed 08/13/21 Page 8 of 8 PageID #: 301




 Distribution:

 YASHIYAH MIKA'AL YASHAR'AL
 37 N. Denny Street
 Indianapolis, IN 46201

 ELDER ACHASHVEROSH ADNAH AMMIYHUWD
 37 North Denny Street
 Indianapolis, IN 46201

 Michael John Sullivan
 CITY LEGAL - INDIANAPOLIS
 michael.sullivan@indy.gov

 Alissa C. Wetzel
 BARNES & THORNBURG, LLP (Indianapolis)
 awetzel@btlaw.com




                                       8
